The Supreme Court affirmed the judgment of the Court of Common Pleas oh Feb. 4th, 1884, in the following opinion:
Per Curiam.
On the death of Joseph Gormley insolvent, all his creditors '.acquired a claim on his estate. Although this money was on deposit in the bank, yet it stood to his credit, and until his death was subject to his .check. The fact that the bank held a note which they had discounted for him on his indorsement; b.ut which was not due when he died, gave it no lien on this money, nor any preferred right thereto over other creditors of the decedent. As it had .no such preferred right during his life, it acquired none by his death. The case of Dougherty vs. Bank, 9 W. N. C. 1, is not applicable to the facts in this case.
Judgment affirmed.